


Exhibit 10.1
CHASE
 
Amendment to Amended and Restated Credit Agreement



This agreement is dated as of August 02, 2010 (the "Effective Date"), by and
between WesBanco, Inc. (the "Borrower") and JPMorgan Chase Bank, N.A. (together
with its successors and assigns the "Bank"). The provisions of this agreement
are effective as of the Effective Date on the date that this agreement has been
executed by all of the signers and delivered to the Bank.


WHEREAS, the Borrower and the Bank entered into an Amended and Restated Credit
Agreement dated as of September 16, 2009 (the "Credit Agreement"); and


WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth in this agreement;


NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:


1.  
DEFINED TERMS. Capitalized terms used in this agreement shall have the same
meanings as in the Credit Agreement, unless otherwise defined in this agreement.



2.  
MODIFICATION OF CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows:



2.1  
Section 1.3 captioned "Non-Usage Fee" is amended and restated to read as
follows:



 
1.3
Non-Usage Fee. The Borrower shall pay to the Bank a non-usage fee (the
"Non-usage Fee") with respect to each calendar quarter during the term of
Facility A, based on the unused amount of Facility A. The Non-usage Fee shall be
an amount equal to A x (B – C) x (D/E), where A equals 0.25%; B equals the
maximum amount of Facility A; C equals the average daily outstanding principal
balance of Facility A; D equals the actual number of days elapsed during the
calendar quarter; and E equals 360. The Bank may begin to accrue the Non-usage
Fee on the date the Borrower signs or otherwise authenticates this agreement.



2.2  
Section 4.15 captioned "Non-Performing Assets Ratio" is amended and restated to
read as follows:



 
4.15
NPA to Primary Capital Ratio.  The Borrower (on a consolidated basis) shall
maintain at all times an NPA to Primary Capital Ratio of not greater than
thirty-five percent (35%).  As used in this Section, (a) the term "NPA to
Primary Capital Ratio" means the ratio, determined on a consolidated basis for
the Borrower, of (1) the sum of Non-Performing Assets plus OREO and Restructured
Loans to (2) its Primary Capital; (b) "Non-Performing Assets" means the sum of
all loans classified as past due ninety (90) days or more and still accruing
interest, all loans classified a "non-accrual" and no longer accruing interest,
and all other "non-performing loans" (excluding Restructured Loans); (c) "OREO"
means the book value, net of accumulated depreciation, of all other real estate
owned by the Borrower or any of its Subsidiaries, excluding all real estate
which is occupied and used by the Borrower or any of its Subsidiaries in the
ordinary course of business; (d) "Restructured Loans" means all loans classified
as "restructured loans and leases"; and (e) "Primary Capital" means the sum of
tangible equity capital plus allowances for loan and lease losses.  The ratio
set forth in this Section shall be measured quarterly and shall be determined in
accordance with GAAP from the applicable quarterly financial statements filed
with the appropriate Governmental Authority.



2.3  
Article 4 captioned "Affirmative Covenants" is amended to add the following new
Section 4.16:



 
4.16
Net Income.  The Borrower (on a consolidated basis) shall maintain net income of
not less than $1.00 for each Test Period.  The minimum net income required by
this Section shall be tested quarterly and determined from the applicable
quarterly financial statements filed with the appropriate Governmental
Authority.  "Test Period" means: (a) each period of two (2) consecutive fiscal
quarters; and (b) each fiscal year end.



3.  
RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and the
Credit Agreement shall remain in full force and effect as modified by this
agreement.



4.  
BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
that (a) the representations and warranties contained in the Credit Agreement
are true and correct in all material respects as of the date of this agreement,
(b) no condition, event, act or omission which could constitute a default or an
event of default under the Credit Agreement, as modified by this agreement, or
any other Related Document exists, and (c) no condition, event, act or omission
has occurred and is continuing that with the giving of notice, or the passage of
time or both, would constitute a default or an event of default under the Credit
Agreement, as modified by this agreement, or any other Related Document.



5.  
FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, including
legal fees incurred by the Bank in the preparation, consummation, administration
and enforcement of this agreement.



6.  
EXECUTION AND DELIVERY. This agreement shall become effective only after it is
fully executed by the Borrower and the Bank, and the Bank shall have received
from the Borrower the following documents: Note Modification Agreement.



7.  
ACKNOWLEDGEMENTS OF BORROWER / RELEASE. The Borrower acknowledges that as of the
date of this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement, as
modified by this agreement, or any other Related Document on or prior to the
date of this agreement. The Borrower fully, finally and forever releases and
discharges the Bank, its successors and assigns and their respective directors,
officers, employees, agents and representatives (each a "Bank Party") from any
and all claims, causes of action, debts, demands and liabilities, of whatever
kind or nature, in law or in equity, of the Borrower, whether now known or
unknown to the Borrower, which may have arisen in connection with the Credit
Agreement or the actions or omissions of any Bank Party related to the Credit
Agreement on or prior to the date hereof. The Borrower acknowledges and agrees
that this agreement is limited to the terms outlined above, and shall not be
construed as an agreement to change any other terms or provisions of the Credit
Agreement. This agreement shall not establish a course of dealing or be
construed as evidence of any willingness on the Bank's part to grant other or
future agreements, should any be requested.



8.  
INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The
Credit Agreement, as modified by this agreement, and the other Related Documents
contain the complete understanding and agreement of the Borrower and the Bank in
respect of the Credit Facilities and supersede all prior understandings and
negotiations. If any one or more of the obligations of the Borrower under this
agreement or the Credit Agreement, as amended by this agreement, is invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining obligations of the Borrower shall not in any way
be affected or impaired, and the invalidity, illegality or unenforceability in
one jurisdiction shall not affect the validity, legality or enforceability of
the obligations of the Borrower under this agreement, the Credit Agreement, as
modified by this agreement, or any other Related Document in any other
jurisdiction. No provision of the Credit Agreement, as modified by this
agreement, or the other Related Documents, may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by the party
against whom it is being enforced.



9.  
NOT A NOVATION. This agreement is a modification only and not a novation. Except
as expressly modified by this agreement, the Credit Agreement, any other Related
Documents, and all the terms and conditions thereof, shall be and remain in full
force and effect with the changes herein deemed to be incorporated therein. This
agreement is to be considered attached to the Credit Agreement and made a part
thereof. This agreement shall not release or affect the liability of any
guarantor of any promissory note or credit facility executed in reference to the
Credit Agreement or release any owner of collateral granted as security for the
Credit Agreement. The validity, priority and enforceability of the Credit
Agreement shall not be impaired hereby. To the extent that any provision of this
agreement conflicts with any term or condition set forth in the Credit
Agreement, or any other Related Documents, the provisions of this agreement
shall supersede and control. The Bank expressly reserves all rights against all
parties to the Credit Agreement and the other Related Documents.



10.  
TIME IS OF THE ESSENCE. Time is of the essence under this agreement and in the
performance of every term, covenant and obligation contained herein.







[REST OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE FOLLOWS]

 
 

 
 


    Borrower:        
WesBanco, Inc.
                 
By:
/s/ Robert H. Young
       
Robert H. Young
EVP-CFO
     
Printed Name
Title
             
Date Signed:
     8/9/10                            Bank:        
JPMorgan Chase Bank, N.A.
               
By:
 /s/ Chris Cavacini      
 
Chris Cavacini
  SVP    
 
Printed Name
  Title              
Date Signed:
  8/9/10            











 
 

--------------------------------------------------------------------------------

 
